JUSTICE CLARK, also dissenting: I respectfully dissent from the majority’s opinion because I do not believe that this case falls within any exception to the mootness doctrine. Accordingly, I would dismiss the case. As the majority recognizes, and both parties agree, this case is moot. (133 Ill.2d at 105.) Nevertheless, the parties argue that this court should address the merits of this appeal because the case falls within one of three exceptions to the mootness doctrine. These three exceptions are the “public interest” exception (see George W. Kennedy Construction Co. v. City of Chicago (1986), 112 Ill. 2d 70, 77); the “collateral consequences” exception (see In re Christenberry (1979), 69 Ill. App. 3d 565, 566-67); and the exception which allows review of cases which are capable of repetition yet evasive of review (see In re a Minor (1989), 127 Ill. 2d 247, 258). The majority concludes that the public interest exception applies in this case. (133 Ill. 2d at 105-06.) This “limited exception[ ] to the mootness doctrine” (George W. Kennedy Construction Co., 112 Ill. 2d at 77) “occurs when a case presents an issue of substantial public interest” (133 Ill. 2d at 105). A case presents an issue of substantial public interest if (1) the issue presented is public in nature, (2) an authoritative determination of the issue presented is desirable for the future guidance of public officials, and (3) it is likely that the issue presented will recur in the future. 133 Ill. 2d at 105. The majority states that “[t]he paramount issue raised by this appeal is whether [an allegedly mature] minor like E.G. has a right to refuse medical treatment.” (133 Ill. 2d at 106.) The majority recognizes that the issue in “[t]his case is one of first impression with this court.” (133 Ill. 2d at 112.) In fact, this case is almost one of first impression in this country. Neither the majority opinion nor the parties to this appeal cite any case which has addressed the issue of a minor’s right to refuse treatment. The only case that I am aware of that has addressed a comparable issue is In re D.P. (Santa Clara County (Cal.) Juv. Ct. July 3, 1986), No. 91950, a California juvenile court proceeding that is cited in the amicus curiae brief filed in this case by the Watchtower Bible and Tract Society of New York, Inc. In light of the paucity of cases in which the issue before this court has been raised, I believe that there is no basis for concluding that it is likely that the issue will recur in the near future. The two cases cited by the majority in support of its decision to address the merits of this appeal, In re Estate of Brooks (1965), 32 Ill. 2d 361, and People ex rel. Wallace v. Labrenz (1952), 411 Ill. 618, are distinguishable from this case. The issue in Brooks was whether a court could order an incompetent adult to receive blood transfusions where the adult, when competent, had repeatedly informed her doctor that her religious beliefs precluded her from receiving blood transfusions. (Brooks, 32 Ill. 2d at 365.) It was argued in Brooks that the case was moot because the court-ordered transfusions had already occurred. (Brooks, 32 Ill. 2d at 364.) This court, however, found the public interest exception to the mootness doctrine applicable to that case and so addressed the merits of the issue. (Brooks, 32 Ill. 2d at 365.) This court similarly found the public interest exception applicable in Labrenz where the issue before the court was whether a trial court order that an eight-day-old infant undergo a blood transfusion violated the constitutional rights of the infant’s parents where the parents had objected to the transfusions on religious grounds. Labrenz, 411 Ill. at 625. Brooks and Labrenz are distinguishable because the circumstances which gave rise to the actions in those cases were likely to recur. In Brooks, it was likely that, in the future, the incompetent adult would be in need of further blood transfusions. Similarly, it was quite possible that the eight-day-old infant in Labrenz would be in need of a blood transfusion at some time in the future while she was still a minor and that her parents would object to any such transfusion. In both instances, the identical issues that were raised in Brooks and Labrenz would be raised again as to the same parties. In the instant case, however, E.G. has already turned 18 and therefore is no longer a minor. As a result, even if E.G. needs a blood transfusion in the future, the question of whether a mature minor has the right to refuse medical treatment will not be raised. I therefore do not believe that the public interest exception should be applied in this case. A second exception which E.G. claims is applicable arises when a party to a proceeding will continue to suffer collateral consequences, such as limitations on the party’s personal life or employment opportunities, if an allegedly erroneous ruling is allowed to stand. The problem with E.G.’s argument, however, is that while it may be true that there is a collateral-consequences exception to the mootness doctrine, such a doctrine clearly does not apply here. The doctrine does not apply here because, according to E.G., the only party who will suffer collateral consequences, if the trial court’s ruling is allowed to stand, is E.G.’s mother. Although E.G.’s mother was a party to the proceedings in the trial court, she is not a party to this appeal. The cases cited by E.G. in support of her argument, however, all involve situations wherein a party to the appeal would suffer collateral consequences if the appeal were dismissed as moot. (See In re Christenberry (1979), 69 Ill. App. 3d 565; Phillips v. Phillips (1978), 62 Ill. App. 3d 408; In re Sciara (1974), 21 Ill. App. 3d 889.) The collateral-consequences exception to the mootness doctrine is therefore inapplicable here. The final exception to the mootness doctrine which E.G. claims applies in this case is the exception permitting review of moot cases when the cases involve events of short duration which are capable of repetition yet, due to the events’ short durations, will continually evade review. For this exception to apply, however, the party claiming the exception must show “a reasonable expectation that the same complaining party would be subjected to the same action again.” (In re a Minor (1989), 127 Ill. 2d 247, 258.) As explained earlier, E.G. is no longer a minor and so E.G. will not be subjected to an order in the future requiring her to undergo blood transfusions against her will. Accordingly, this third exception to the mootness doctrine is not applicable here. Because I do not believe that any of the exceptions to the mootness doctrine are applicable here, I would dismiss this appeal as moot without addressing the merits of the parties’ claims. I therefore respectfully dissent.